The case was siihitiiited here, Witl1)Utar~unKsit; and the, f~llowine~ ~wa~; The opillion of this Court.
The Court
is of opinion that, by virtue of the devise contained in the Will of christopher Blankenbeker, exhibited with the appellant's Bill, the appellant Lewis and the appellee Jonas were each entitled to one third of the tract of land in the proceedings mentioned, on the death of their mother Ghristiana the devisee for life; and. that, in the event that has occurred, the descent of the whole remaining third thereof, which was by tlie said Will devised to Ephraim Blankenbeker, deceased, was cast upon the appellant; and none of the appellees are entitled to any portion of that third; and that the said proceedings and decree are erroneous so far as they conflict with this opinion. t"
Decree reversed, and cause remanded, to be further proceeded in, according to the principles of this decree.